 SPECO CORP.439Speco CorporationandDouglas A.- ChapmanandInternationalUnion,United Automobile, Aero-space and Agricultural Implement Workers ofAmerica,UAW, AFL-CIO. Cases 9-CA-25474and 9-RC-15205May 7, 1990Leo A. Nouhan, Esq. (Sullivan,Ward, Bone, ,Tyler, Fiott &Asher),of Southfield,Michigan, for the RespondentEmployer.Emma J. Farley,of Dayton, Ohio, for the ChargingParty Petitioner.DECISIONDECISION AND DIRECTION OFSECOND ELECTIONSBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 9,1989,Administrative Law JudgeBernard Ries issued the attached decision.The Re-spondent filed exceptions and a supporting brief,and the General Counsel filed exceptions and asupportingbrief.The Respondent also filed a briefin partial support of the judge's decision.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptionsand briefs,and hasdecided toaffirm thejudge's rulings, findings,2 andconclusions and to adopt the, recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.IT IS FURTHERORDEREDthat the elections heldinCase 9-RC-15205 be set aside and second elec-tions be conducted.[Direction of Second Election omitted from pub-lication.]'On February 9, 1990, the Board issued a Notice to Show Cause whythe complaint should not be dismissed underNickles Bakery of Indiana,296 NLRB 927 (1989), on the ground that the underlying charge is msuf-ficient to support the complaint allegationOn February 22, 1990, theGeneral Counsel filed a response stating, in pertinent part, "thatNicklesis controlling and precludes a finding of meet in the subject case " Onthis basis, the General Counsel withdrew his exceptions to the judge'sdismissal of the complaint.8The Respondent has excepted to some of the judge's credibility find-ingsTheBoard's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951).We have carefullyexaminedthe record and find nobasis for reversingthe findings.In finding that the Respondent's announcement of improved medicalinsurance benefits was objectionable, we do not rely on any presumptionthat benefits conferred during an organizing campaign are objectionable.Rather, we draw an inference of interference with employee free choicefrom all the evidence presented and the Respondent's failure to establisha legitimate reason for the timing of the announcement.SeeMontgomeryWard,288 NLRB 126 fn.6 (1988).Eric V. Oliver, Esq.,for the General Counsel.STATEMENT OF THE CASEBERNARD RIES, Administrative Law Judge. Thesematters-a related representation case and unfair laborpractice allegation-were heard in Springfield, Ohio, onAugust 23, 1988.' They present questions of whether theRespondent Employer violated Section 8(a)(1) of the Actby announcing a new insurance benefit on the day pre-ceding an election, whether such conduct is also groundsfor setting aside the election, and whether the RegionalDirector acted within the bounds of the law inissuingthe unfair labor practice complaint.The General Counsel and the Respondent Employer(theRespondent) filed briefs on September 27, 1988.2Having reviewed the briefs and the entire record, andtaking into account my recollection of the demeanor ofthe witnesses as they testified, I make the following find-ings and conclusions.1.THE CHALLENGE TO THE PROPRIETY OFTHE COMPLAINTThe Respondent contends that the Regional Directorwas not authorized to issue the complaint. The materialfacts follow.On September 4, 1987, the Union filed a petition f'or anelection in a unit consisting of Respondent's approxi-mately 110 salaried employees (see G.C. Exh. 1(e)); itshourly employees were already represented by theUnion. The election was held on March 11, 1988, in pro-fessional and nonprofessional units, and the Union lost bytallies, respectively, of 27 to 11 and 32 to 31 (with onechallenged ballot).The Union's only specific objection based on conductassertedly affecting the results of the election was thatRespondent had, on election day, informed employeesthat it "was making available to the employees insurancecoverage at an affordable price." In his SupplementalDecision, Order and Direction of Second Election, datedMay 6, the Regional Director found that the evidencewarranted a conclusion that the Respondent's "an-nouncement . . . that a better insurance program wouldbe implemented . . . was calculated to affect the votersin the exercise of their choice in the election." He or-dered, accordingly, that a second election be conducted.'The charge in Case 9-CA-25474 was filed on June 1, 1988; in cir-cumstances explained below,the complaint issued on July 5, 1988, andthe representation and unfair labor practice cases were consolidated forhearingby order of the Regional Director dated July 7, 1988.2Thereafter, on November 8, 1988, the Respondent filed a motionseeking permission to file a supplementalbrief.Having receivedno oppo-sition, I granted the motion by an order dated November 18; the supple-mental brief was to be filed by November 30 and any response thereto byDecember 12 The supplemental brief was duly filed; no responses werereceived.298 NLRB No. 56 440DECISIONS OF THENATIONAL.LABOR RELATIONS BOARDOn May 23, the Respondent filed a request for reviewwith the Board.On June 1, Douglas A. Chapman filed an unfair laborpractice charge against Respondent,assertingthat hislayoff on April 23 had been motivated by his support ofthe Union; it is this charge, alleging a violation of Sec-tion 8(a)(3) and (1), which underlies Case 9-CA-25474.According to the unchallenged representation of counselforRespondent at the hearing, Chapman's charge per-taining to his layoff was thereafter dismissed by the Re-gional Director except for the alleged "8(a)(1) violation."On July 5, the Region issued a complaint, labeled Case9-CA-25474, which alleged as a violation of Section8(a)(1) theMarch 10 promise by Respondent to its em-ployees of improved medical insurance benefits.On July 7, the Regional Director issued an order va-cating hisMay 6 order and consolidating Cases 9-RC-15205 and 9-CA-25474. In so doing, he stated that hewas treating the Respondent's May 23 request for reviewas a motion to the Region for reconsideration, and he ef-fectively granted that constructive motion by orderingthat a hearing be held on the issue raised by the Union'selection objection. At thesame time, the Regional Direc-tor consolidated the representation case with the recentlyissued complaint case and ordered that both matters, ad-dressing the same set of facts, be heard by an administra-tive law judge.As it did in a motion fordismissalmade at the hearing,the Respondent argues on brief that the Regional Direc-tor exceeded his authority by issuing a complaint basedupon the charge filed by Chapman. Respondent, notingClark Equipment Co.,278 NLRB 498 (1986), and G. W.GallowayCo.,281NLRB 262 (1986), acknowledges"longstanding precedent to the effect that where thecharge alleges, in generallanguage,that Section 8(a)(1)has been violated, even without particularizing the con-duct alleged to be violative of Section 8(a)(1), the chargeis sufficient to support specificallegationsin the com-plaint of 8(a)(1) conduct during the six month periodpreceding the service of the original charge, and subse-quent thereto." It is Respondent's position, however, thatsome language contained in footnotes in those two cases,referring to the application of the Casehandling Manual,should be given controlling weight here.3'In both cases,the Board"stress[ed] the importance"of complyingwith the manual provision which states that if a charge is "too narrow,"an amendment of the charge should be sought;if such an amendment isnot filed,"the case should be appraised in this light and the complaintissued, if any, should cover only matters related to the specifications ofthe charge" (emphasis in original).In fact, however, in neither case wasthere an amendment and in neither case did the Board examine the rela-tionship of the complaint allegation to the charge In both cases, instead,the Board approved the, issuance of 8(a)(1) complaint allegations whereonly 8(a)(3) and (5) conduct had been specified in the charge, based"solely on the printed language of the charge form NLRB-401 that '[b]ythe above acts and other acts, the above-named employer has interferedwith,restrained and coerced employees in the exercise of rights guaran-teed in Section 7 of the Act."Clark Equipment Co.,supra at 498.As the Respondent has pointed out in its supplemental brief, the Courtof Appeals' for the District of Columbia Circuit, in G.W. Galloway Co. v.NLRB,856 F 2d 275 (1988), has held that theBoard's reliance upon the"other acts"printed matter constitutes an unwarranted enlargement of its,jurisdiction.While Respondent urges me to apply here the reasoning ofthe D.C Circuit,Iowa Beef Packers,144 NLRB 615, 616 (1963), and simi-lar precedents forbid my doing so.The, General Counsel's brief also addresses theClarkEquipmentlineof cases, correctly claiming that thepresent facts fall within theClarkrationale.Neither sidehas referred toRedd-I, Inc.,290 NLRB 115 (1988), per-haps because it issued only 11 days before the briefswere filed in this case. InRedd-I, Inc.,the Board consid-ered at length the test which the General Counsel mustmeet "to add complaint allegations outside the 6-month10(b) period": that test is whether the allegations "areclosely related to the allegations of the timely filedcharge."The "closely related" (or some like) standard, howev-er,would seem to apply to more than just cases in whichthere is a claim of untimeliness. Even if, as in this case,the complaint issues within 6 months of the disputedevent, there still must be on file a charge which in somemanner justifies the issuance of the complaint allegation.NLRB v. Kohler Co.,220 F. 2d 3, 7 (7th Cir. 1955)("There must be some relationship between charge andcomplaint, however. Section 10(b) makes the filing of acomplaint contingent upon the existence of a charge.").InRedd-I,however, the Board made no reference totheClark Equipmentrule. Since the Board has recentlyreiterated its adherence to that rule in three cases(Gallo-way,supra;The Broker,282 NLRB 1265 (1987);Cast-aways Management,285 NLRB 954 (1987),Imust assumethat the rule is still the law.Iowa Beef Packers,supra.Itwould appear, however, that an overriding consider-ation in this area down through the years has been thatany allegations which eventually turn up in a complaintmust be, as a threshold requirement, the product of theinvestigation triggered by a charge. InNLRB v. FantMilling Co.,360 U.S. 301, 309 (1959), the Court made itexplicit that the Board was not to be left"carte blancheto expand the charge as they might please." TheKohlerCo. court stated that when the Board "gets so complete-ly outside of the situation which gave rise to the chargethat it may be said to be initiating the proceeding on itsown motion, then the complaint should fall as not sup-ported by the charge." 220 F.2d at 7. And inNLRB v.Central Power & LightCo., 425 F.2d 1318, 1321 (5th Cir.1970),while seeming to find the "closely related" testtoo restrictive, the Fifth Circuit said that the one indis-pensable requirement was a sufficient relationship be-tween charge and complaint "to negate the possibilitythat the Board is proceeding on its own initiative ratherthan pursuant to a charge."InRed Food Store,252 NLRB 116 (1980), with Boardapproval, I applied these precedents to hold that a Re-gional Director had apparently "taken advantage of thematerial entered into [a] representation proceeding" toformulate complaintallegationsagainst a' respondentbased on a charge otherwise unrelated to the representa-tion proceeding, and, by doing so, had gone too far. 252NLRB at 123. It seems to me that the same view shouldbe adopted here. The Region simply stuffed an existingelection objection into a handy charge which bore thetalismanic printed words "other acts," and issued a com-plaintwhich has no apparent relationship to the allegedunlawful layoff of Douglas Chapman 6 weeks after theelection.General Counsel's characterization on brief of SPECO CORP.441the complaint allegation as having"surfacedafter theBoard's investigatorypower was set inmotion" by thecharge is, to be kind,not consistentwith the facts.Why theRegion choseto use theremainsof the fortu-itously availableChapman charge to clothe in unfairlabor practice garb the existing election objection (anavenue not pursuedby the interestedlabor organizationor by Chapmanand not accompaniedby theRegion's so-licitation of an amendmentto thecharge,a course twiceurged,inClark Equipmentand Galloway,by the Board)isnot clear.Imight havethought ita tactical maneuverto bring intoplay the doctrine ofDal-Tex Optical Co.,137NLRB 1782, 1786 (1962) (holding that conductfound to be violativeof Section 8(a)(1) is,ipso facto,conduct whichrequires setting aside an election),but theGeneral Counsel's brief does not mentionDal-Tex.Per-haps the Region preferred not to tie up a member of itsown staff in resolvingthis objection,and thought that is-suance ofa complaint,to be consolidatedwith the repre-sentation case,would takecare of that problem. Or itmay bethatthe RegionalDirector simply believed thatthe policiesof the Actwouldbe served by issuing thecomplaint.Whateverthe motivation,I concludethat theRegion here,as another Region didinRed Food Store,acted irregularly and beyondthe pale. Accordingly, Irecommendthat the 8(a)(1) allegation be dismissed.II.THEELECTION OBJECTIONRespondent is a manufacturingfirm which was for-merly owned by theKelsey-Hayes Company and waspurchased,effective July 31, 1987, by Grabill AerospaceIndustries,Ltd. Respondent's president at material timeswas Andrew Pike;Peter Bolton was the director of in-dustrial relations;and Carol Palmer, whosestatus as anagent of Respondent is in dispute,held the position of"BenefitsAdministrator."Under Kelsey-Hayes ownership,the employees of Re-spondent,boththe organizedhourly workersand the un-organizedsalariedemployees,received"firstdollar"health insurance coverage-that is,theirmedical claimsweresubject to no deductible or co-pay provisions. Anew plan introducedby Grabillto the salaried employeesat a meetingin August1987 did include such provisions;they had thenet result of subjectingeachsuch employeeand covered family member to potentialout-of-pocketcostsof $1200 per year.Since"first dollar"coverage ofthe unionizedhourly workerswas embodied in a bar-gaining agreement,their insurance was not changed.The recordshowsthat the salariedemployees were ex-tremely upsetby thischange,and so was President Pike,who told them that he wouldmakean effortto securesomerelief from Grabill.4 Bolton,the industrial relationsdirector,testified thatemployees complained to himabout thereduced benefits as early asAugust 17, whentheywerefirst told about the new plan.Some employeeshad suggested the possibilitythat they be allowed tocontributeto a plan which would recapture their formercomplete coverage,and Bolton asked Grabill's insurancebroker,Corroon and Black,to look into the matter.The investigation went slowly,Bolton asserts,despitehis efforts to accelerate it. He testified that Corroon andBlack told him that several months of experience wouldbe necessary before the actuaries would be able to costout the figures."Early in December"Bolton purportedlyreceived a letter from Corroon and Black laying out sev-eraloptions,including the same coverage as underKelsey-Hayes in exchange for a monthly employee con-tribution of about $41 for a family and about$13 for asingle person.That most employees knew Respondent was trying tocorrect the situation seems probable..There is employeetestimonywhich makes likely Bolton's testimony that"every day"from August through the winter,employeeswould ask him if any progress was being made,and thatemployee meetings were occasionally held at which Pikespoke of his efforts regarding improved insurance. Infact,according to Bolton,progresswas nonexistent.Once Respondent had received the broker'soptions inDecember,ithad to convinceGrabill.Bolton says that,for reasons I did not fully comprehend,Grabill regardedthe employee contribution option as a "drain on cash,"based on statistics indicating that with"first dollar" cov-erage,employees tend to use a health plan more oftenthan if they have to face a deductible or co-pay provi-sions For this reason,Bolton testified,itwas"very diffi-cult" to persuade Grabill that the option should be of-fered.While Respondent purportedly pressured Grabill, theelection petition moved along.After a hearing,the Re-gionalDirector released a lengthy direction of electionon February 12, 1988,and the voting was set for March11.At a meeting with employees on March 7, theMonday prior to the election,Pike asserted that he wasstilldoing"battle"with Grabill to win back the old cov-erage.Bolton testified that late in the afternoon of March 10,Pike called him into the office to say that he "had justgotten off the telephone with Grabill,and they said theywould allow us to go with the option if the employeespaid the premium."Bolton thenWent over to the nearbyoffice of Benefits Administrator Carol Palmer and re-layed this information to her.The first problem with Bolton's testimony in this areais that it does not jibe with Palmer's.While he quotedPike as having said to the employees on the Mondaybefore the election,"We're working on it.It's a battle,"Palmer blithely testified,"We knew it was,coming, so itwasn't a great surprise.We just didn't know when it wasgoing to happen."While Bolton said that Pike had toldhim on March 10 that Grabill"would allow" the contri-bution option,Palmer was very careful to quote Boltonas saying that Grabill had"approved some options in ourinsurance plans,and that itlooked likewe could revertback to the old level of benefits."Palmer further testifiedthat, in immediately telling two other employees about4 The record does not definitively establish that Pike told the employ-ees about this effort prior to the filing of the petition for election on Sep-Iwould have supposed that the actuarial calculations would have al-tember 4, 1987ready taken this factor into account in arriving at the $41 and$13 figures 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthis, she said to each one that "it looked like" theywould be able to return to the original coverage (Tr. 26,27).6A second problem with Bolton's testimony arises fromhis explanation of his motivation in speaking to Palmerabout the matter at all. He gave as his reason that shewould be the contact with the insurance company andthe broker about the approved option, and should quick-ly be made cognizant of the decision. Pretty clearly,however, as Bolton conceded, nothing was going tohappen in the few hours remaining on March 10 with re-spect to the implementation of this new option. Instead,aswas foreseeable and as Bolton testified, although hedid not specify the date, "[R]ight away we got with Cor-roon and Black and with Cigna [the insurance company]towork out the details." Indeed, as matters eventuated,after disposing of a major "glitch" which appeared inMay, the new program was not put into effect until July1.This leads into the third problem I have with Bolton'stestimony.He offered, at the close of his appearance,that he was frustrated by his situation on March 10:"And here I've got a union vote coming up. I've gotsomething that we've been working on for months, and Ican't even tell the employees." At the same time, howev-er, he had no reservations about talking to Palmer (whocast a challenged ballot) with regard to the approval (oralmost- approval) of the insurance program, and he ad-mittedly did not caution her to keep the information con-fidential,despite his present assertion that he believedthat he could not lawfully tell the employees.As indicated, Palmer testified that she hastily tele-phoned two employees after Bolton left her office. Oneshe called because she knew that the employee's husbandwas preparing to take some costly tests and she wantedto suggest that they be postponed, if feasible. Palmer didnot, however, explain why she called the other employ-ee. Palmer also testified that "probably" that same after-noon she told perhaps a half-dozen employees that "itlooked as though we were going to be able to revertback to the old level of benefits." While Palmer testifiedthat she did not initiate these discussions, but ratherdropped this information into two (Tr. 44) or three (Tr.39) ongoing conversations about the insurance problem, Ifind that her testimony (which generally seemed to merather biased in favor of Respondent) to this effect is im-probable ("I walked into the ladies' room. There werealready three or four ladies in there, discussing insurance.... And again, when I went into the mail room laterin the day, there were already two or three employeesthere, and they were discussing insurance"). This courseof events might, however, seem more plausible if the twowomen whom Palmer had called had already spread the6 In testifying about what appears to be the conversation to whichPalmer referred, one of the employees said that Palmer "just told me thatthe company was working on it," and that it would be a good idea topostpone, if possible, some medical tests that her husband was facingThe second employee who had been called by Palmer remembered aconversation with her "a day or two" before the election, in whichPalmer said only that the company "was still striving very hard" tosecure the better coverage, but did not say that Grabill "had given" ap-proval. I cannot believe that Palmer would have called the latter employ-ee simply to say that Respondent was "still striving very hard."word; but Palmer's account does not indicate that thediscussions she walked into were already informed of thenews.By that evening, the word was out and circulating. At6 p.m., employee Marcia Monroe received a call at homefrom employee Carol Rower, stating that Rower hadbeen told by another employee that "we got our insur-ance back with a slight charge." The record shows thatthe following day-the day of the elections-the plantwas abuzz with discussion of the new development.The Union, as earlier noted, lost the two elections onMarch 11, one by a very close margin. As also noted,the first presentation of the new option to the employeeswas not made until sometime in May, but the effectivedate, set for June, was canceled because of an unexpect-ed problem, and the program did not begin until July 1.The General Counsel, who is not a party to the repre-sentation proceeding, properly addresses her argumentonly to the claim that an 8(a)(1) violation was made out.I have concluded that the 8(a)(1) allegation is not validlybefore me; accordingly, I shall consider only the claimthat the Respondent engaged in objectionable conductwhich warrants setting aside the election.It is worth noting, however, that an evaluation of con-duct for unfair labor practice purposes and for represen-tational purposes may to some extent require differinganalyses, at least in the area of conferral of benefits. InNLRB v. Exchange Parts Co.,375 U.S. 405, 409 (1964),the Supreme Court held that Section 8(a)(1) encompasses"conduct immediately favorable to employees which isundertaken with the express purpose of infringing upontheir freedom of choice for or against unionization and isreasonably calculated to have that effect." In objection-able conduct cases, however, what matters is not somuch whether an "express purpose" existed as whether asufficient impact occurred; in the words of the Board inFalmouth Co.,114 NLRB 896, 901 (1955), "The impor-tant fact is that conditions existed which prevented a freeelection."That intention is less relevant than impact isdemonstrated by the cases basing election set-asides onthird-party interference. See, e.g.,Falmouth Co.,supra;Al Long, Inc.,173 NLRB 447, 448 (1968) ("It is not ma-terial that fear and disorder may have been created byindividual employees or nonemployees and that theirconduct cannot probatively be attributed either to theEmployer or to the Union." ).vThe foregoing leads me to' conclude that even if itwere true that 'Bolton did not intend to set off a chainreaction among the employees by dropping his bomb-shell in Palmer's office on March 10, since he was (andthus Respondent was) the initiating force, they should beheld responsible for the consequences. If a degree of cul-pabilitywere considered to be 'necessary, the least thatcould be said is that Bolton's statement to Palmer (indi-cating either approval of the desired option or increasedlikelihood of its adoption) was so fraught with predict-7 Even in applyingSec. 8(axl), the Board has held that, in some cir-cumstances, an intention to threaten or coerce need not be proved. Thus,threats accidently overheard by employees are violative of the Act.FordRadio & Mica Corp.,115 NLRB 1046, 1047 (1956);Bahama Joe's, Inc,270 NLRB 1377, 1378, 1382 (1984). SPECO CORP.443ably significant consequences,should it be given curren-cy among the employees, thatBolton's failure to cautionPalmer against communication of the news to othersmust be deemed unforgivably reckless."The GeneralCounsel makes an argument on brief about Palmer's ap-parent authority,but any such inquiry is beside the pointhere.In agreement,rather,with the implicit view ex-pressed by the Regional Director in his May 6,1988 Di-rection of Second Election,p. 4, fn.2, I believe that it isenough for present purposesthatBolton armed Palmerwith this weapon,released the safety catch,and did notbother to tell her not to pull the trigger.The Board has held that in conferral-of-benefits casesitwill presume a violation of Section 8(a)(1) from noth-ing more than conferral itself during the pendency of anelection,leaving it to the employer to establish a "non-discriminatory,business-related basis"for the grant ofbenefit.Brooks Bros.,261NLRB 876, 882(1982);Gor-donsville Industries,252 NLRB 563, 575(1980). Respond-ent argues here that the evidence shows the revelation ofthe insurance benefit to have been simply an appropriate-ly timed disclosure of the culmination of a quest uponwhich Respondent had long before,and with the knowl-edge of the employees,set out,citing such cases asDominoof California,Inc.,205 NLRB 1083(1973), andCartridge Actuated Devices,282 NLRB 426 (1986).TheBrooksBrothers-Dominoanalytical process is appli-cable to objections cases.United Airlines Services Corp.,290 NLRB 954(1988).If the employees were anticipat-ing the benefit, its production,even as a last-minute pree-lection announcement,would not necessarily have an un-toward effect upon the election.Furthermore,it is clearthat an employer's right to recite for employees the ben-efits bestowed upon them prior to the union's appearanceincludes the right to announce the culmination of anynonunion related efforts to improve those benefits whensuch efforts come naturally to term, even in the periodof an organizing campaign.The announcement becomesperilous,however,when the employer has, and exercises,discretion in choosing the time for announcement; timingmay not be manipulated to heighten the impact of a newbenefit,a subject to which employees are keenly sensi-tive.United Airlines ServicesCorp.,supra("[T]he Em-ployerhas not offered any explanation for its timing, i.e.,formaking this change in the biweekly payroll systemduring the pendency of the election.").9In the present case, the Respondent has not-only failedto present cogent evidence of an orderly sequence ofeventswhich led naturally and inexorably to Bolton'smessage to Palmer on the literal eve of the elections, butithas failed with a very loud and suspect noise. Despitehaving gone to the trouble of introducing into evidenceas trivial and unnecessary a piece of evidence as the log9 As noted, Bolton expressed awareness of the lurking dangers by testi-fying that he was bursting to inform the employees but believed that itwould be improper.9 InNLRBa Exchange Parts Co.,supra,375 US. at 409, the SupremeCourt declared, "The danger inherent in well-timed increases in benefitsis the suggestion of a "fist inside the velvet glove." Employees are notlikely to miss the inference that the source of benefits now conferred isalso the sourcefrom whichfuture benefits must flow and which may dryup if it is not obliged."sheet-which showed that representatives of Corroon andBlack had appeared at the building on August 17, 1987,Respondent subsequently failed to present any first-handevidence relating to the months long effort to secure thereturn of first-dollar coverage.It did not call PresidentPike as a witness or explain his absence,nor did it callwhicheverGrabillofficialitwaswho purportedlyphoned Pike on the afternoon before the ele tion to tellhim that,at long last,Grabill had seen the light.Itwould have been of acute interest to hear from atleast one of these gentlemen how it came about that thechief executive officer of Grabill,who, so Bolton says,had been unconvinced with "passion" since December,executed an about-face on March10.They^ alsomighthave been helpful in explaining why Bolton testified thatas late as the Monday before the elections,Pikewasspeaking of doing"battle"with'Grabill about the cover-age,while Benefits Administrator Palmer testified thatthey "knew it was coming so it wasn't a great surprise,"but they "just didn'tknow when it was going tohappen."Nor were we given the benefit of a, single doc-ument-and there surely would have been some,generat-ed by both Respondent and Grabill-to substantiate Bol-ton's oral history of the asserted efforts to get informa-tion from the insurance carrier and then to get an affirm-ative response from Grabill.This vast void necessarily gives rise to an'adverse in-ference,although I have no fixed notion as to which ofthe possible adverse inferences to draw.Itmay be thatRespondent had received authorization from Grabill longbeforeMarch 10, in which case the husbanding of theapproval until that date would have constituted such anabuse of the election process,entailing a substantialchance of increasing the "fist in the velvet glove"effect,that the elections would have to be set aside.Iwould beinclined to believe(if the choice were material;I think itisnot)that in fact Grabill did not convey to Pike onMarch 10 any definitive indication that Grabill had ap-proved the new option.Thisconclusion would perhapsexplain the fact that Palmer repeatedly testified,contraryto Bolton,that he spoke only'of a likelihood that thebenefit would be conferred.But whether likelihood or fait accompli,,we can atleast discern in the dimly lit recesses of this particularcave that,on the day before the election,Bolton set inmotion a communication about a beneficial resolution ofa problem which had been of considerable';concern tothe electorate and which communication Bolton reason-ably could have foreseen would have been, absent ex-press restraints imposed by him, quickly disseminated tothe voters. That the benefit, whether bestowed or simplymore prominent,would have seemed of great value tothe employees,Ihave little cause to doubt, and I con-clude that the statement by Bolton to Palmer thereforeconstitutes ample ground'for setting aside the elec-tions.1010 I also cannot help but take note of Bolton's testimony that at theemployee meeting on the Monday before the elections,he and Pike were"asking them to give us what the problems are.We wanted toassure them again that we were doing everything we could to put downContinued 444DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce withinthe meaningof Section 2(2) and (6) of theAct.some of the problems which had come to light since the union petitionhad come in.There had been a lot of problems that were brought to ourattention "Suchstatements constitute express promisesto rectifygrievances, andare themselves not only objectionable conduct but also violations of Sec.8(a)(1). It is an understandably human thing for an employer, faced witha union campaign,to conduct a vigorous inquiry into what is troublinghis employees,and to set about repairing the cracksThe law,however,does not condone such emergency rehabilitation.To do so could meanthat an employer would perform just enough hasty plastering to make theunion disappear;but after the union leaves(its pockets emptier than theyhad been prior to the campaign),the cracks might quickly reappear. Thelaw prefers that the employers be flash-frozen at the time the unionenters the picture, so that the playing field is relatively level. The em-ployer may woo the employees with both what it has done for them andwhat it has been attempting to do for them,but it is not permitted sud-denly to develop a keen interest in the needs and problems of the em-ployees and to promise,perhaps after years of disinterest and neglect, tomake life better for them.The employer who does not want a umon (thatis to say, nearly all employers)should make surveys and bestow benefitsbefore the umon arrives2.The Charging Party is a labor organization withinthe meaning of Section 2 (5) of the Act.3.The allegation that the Respondent has violatedSection 8(a)(1) of the Act is not properly before theBoard and should be dismissed.4.The elections held in Case 9-RC-15205 should beset aside and second elections should be conducted.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERIT IS RECOMMENDED that the elections held in Case 9-RC-15205 on March 11, 1988, be set aside, and secondelections by secret ballot be conducted by the RegionalDirector for Region 9 at such time as he deems appropri-ate.11 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses